                       Case 19-01298-MAM    Doc 84      Filed 10/21/19    Page 1 of 2




         ORDERED in the Southern District of Florida on October 21, 2019.




                                                          Mindy A. Mora, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

         In re:                                        Case No.: 18-16248-MAM

         Chance & Anthem, LLC,                         Chapter 7

                  Debtor.
                                                   /

         Robert Furr,                                  Ad. Proc. No. 19-01298-MAM
               Plaintiff,

         v.

         Robert Gibson, et al.,
               Defendants.
                                               /


              ORDER GRANTING IN PART AND DENYING IN PART MOTION TO
                         PROHIBIT FIREARMS (ECF NO. 82)

                  THIS MATTER came before the Court upon the Emergency Motion to Prohibit
            Case 19-01298-MAM       Doc 84     Filed 10/21/19   Page 2 of 2



Firearms at Robert Gibson Deposition (ECF No. 82) (the “Motion”), which was filed

on an ex parte basis with the Court.

      The Court, having reviewed the Motion and all exhibits, and being fully

advised in the premises, hereby ORDERS that:

      1. The Motion is GRANTED in part and DENIED in part as set forth herein.

      2. The deposition of Robert Gibson, as such is identified and described in the

          Motion, shall be conducted on October 22, 2019 at 9:30 a.m. in Courtroom

          B at the United States Bankruptcy Court, Flagler Waterview Building,

          1515 North Flagler Drive, 8th Floor, West Palm Beach, Florida.

                                         ###

Copy furnished to:

Jeffrey Siskind, Esq.
(Attorney Siskind is directed to serve a copy of this Order upon all interested parties
and file a certificate of service)




                                          2
